MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2019	ME	49	
Docket:	   Pen-18-189	
Argued:	   December	12,	2018	
Decided:	  April	4,	2019	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                               STATE	OF	MAINE	
                                       	
                                      v.	
                                       	
                          AMANDA	BENNETT-ROBERSON	
	
	
HUMPHREY,	J.	       	

      [¶1]	 	 The	 State	 of	 Maine	 appeals	 from	 an	 order	 of	 the	 trial	 court	

(Penobscot	 County,	 Budd,	 J.)	 suppressing	 evidence	 obtained	 during	 a	 traffic	

stop	 after	 a	 Maine	 State	 Police	 trooper	 stopped	 and	 ordered	 Amanda	

Bennett-Roberson	 out	 of	 the	 motor	 vehicle	 she	 was	 driving	 so	 that	 he	 could	

administer	 field	 sobriety	 tests	 to	 her.	 	 Because	 we	 conclude	 that	 the	 motion	

court	 erred	 in	 restricting	 its	 legal	 analysis	 to	 evidence	 of	 the	 events	 and	

circumstances	occurring	at	and	prior	to	the	moment	that	the	trooper	realized	

that	the	operator	was	not	the	person	who	was	the	subject	of	the	complaint	that	

led	to	the	traffic	stop,	we	vacate	the	suppression	order	and	remand	for	the	court	

to	 determine	 whether	 the	 trooper’s	 subsequent	 actions	 were	 reasonably	

related	in	scope	to	the	purpose	of	the	initial	stop.			
2	

                                  I.		BACKGROUND	

      [¶2]		Viewed	in	the	light	most	favorable	to	the	court’s	order,	the	following	

facts	 are	 supported	 by	 the	 evidence	 presented	 at	 the	 suppression	 hearing.		

State	v.	Blier,	2017	ME	103,	¶	3,	162	A.3d	829.		On	the	evening	of	August	2,	2017,	

the	trooper	received	a	report	that	a	caller,	who	identified	himself	by	name,	had	

observed	a	“visibly	intoxicated”	man	walking	around	the	parking	lot	in	front	of	

a	store	and	repeatedly	getting	in	and	out	of	a	vehicle,	which	the	caller	described.		

The	trooper	believed	that	the	caller’s	self-identification	added	to	the	credibility	

of	 the	 report.	 	 The	 trooper	 responded	 to	 the	 location	 and,	 from	 a	 distance,	

observed	three	or	four	individuals	in	the	store’s	parking	lot	milling	around	a	

vehicle	matching	the	description	provided	by	the	caller,	several	of	whom	were	

getting	in	and	out	of	the	vehicle.			

      [¶3]	 	 At	 the	 suppression	 hearing,	 the	 trooper	 testified	 that,	 from	 his	

vantage	point,	he	was	unable	to	determine	the	gender	or	discern	any	identifying	

characteristics	of	the	individuals	around	the	vehicle	because	of	the	glare	from	

the	setting	sun.		After	several	minutes,	the	trooper	observed	three	people	get	

into	the	vehicle,	which	then	exited	the	parking	lot	onto	a	public	way.			

      [¶4]	 	 The	 trooper	 did	 not	 observe	 any	 erratic	 operation	 or	 traffic	

infractions,	 but	 immediately	 activated	 the	 cruiser’s	 blue	 lights	 to	 stop	 the	
                                                                                                       3	

vehicle	because	he	believed	that	it	was	being	operated	by	the	intoxicated	male.		

The	vehicle	pulled	over	promptly	and	appropriately.			

       [¶5]	 	 When	 the	 trooper	 approached	 the	 vehicle,	 he	 “immediately”	

realized	 that	 the	 driver	 was	 a	 female,	 not	 a	 male.	 	 There	 were	 two	 male	

passengers	in	the	vehicle—one	was	seated	in	the	front,	the	other	in	the	rear.		At	

the	trooper’s	request,	the	operator	produced	the	vehicle’s	registration,	but	she	

did	not	have	her	license	and	said	it	was	at	her	home.		The	operator	appeared	to	

have	a	“droopy”	look	to	her	face	and	her	speech	was	slurred.		The	trooper,	who	

is	a	certified	drug	recognition	expert,	testified	that	his	observations	suggested	

possible	 drug	 impairment.	 	 The	 operator	 of	 the	 vehicle,	 Bennett-Roberson,	

denied	 consuming	 alcohol	 but	 admitted	 that	 she	 had	 taken	 prescription	

medication.		She	 did	 not	identify	the	 medication	she	had	taken.	 	The	trooper	

then	asked	her	to	exit	the	vehicle	to	conduct	field	sobriety	tests.1			

       [¶6]		Bennett-Roberson	was	arrested	for	operating	under	the	influence	

(Class	D),	29-A	M.R.S.	§	2411(1-A)(A)(1)	(2018),	and	operating	a	motor	vehicle	

without	a	license	(Class	E),	29-A	M.R.S.	§	1251(1)(A)	(2018).			




   1		The	court	noted	in	its	order	that	the	“parties	agree	that	this	was	the	last	interaction	between	the	

Defendant	and	[the	trooper]	that	is	of	relevance	to	the	Defendant’s	motion.”			
4	

          [¶7]		On	February	28,	2018,	Bennett-Roberson	filed	a	motion	to	suppress	

all	evidence	stemming	from	the	stop	of	her	vehicle.		She	argued	that	the	trooper	

lacked	 a	reasonable	and	 articulable	suspicion	to	initiate	the	stop	 and	did	 not	

have	a	reasonable	and	articulable	suspicion	to	order	her	out	of	the	vehicle	to	

conduct	 further	 investigation—including	 field	 sobriety	 testing—because	 his	

suspicion	that	an	intoxicated	male	was	operating	the	vehicle	dissipated	as	soon	

as	 he	 realized	 that	 the	 operator	 was	 a	 female.2	 	 The	 State	 argued	 that	 the	

trooper	was	justified	in	initiating	the	stop	and	in	ordering	Bennett-Roberson	

out	of	the	vehicle	because	his	order	was	reasonably	related	to	the	basis	for	the	

initial	stop.			

          [¶8]		The	court	granted	Bennett-Roberson’s	motion,	concluding	that	the	

initial	seizure—the	vehicle	stop—was	valid,	but	the	subsequent	investigatory	

seizure—the	license	check	and	the	trooper’s	order	that	she	exit	the	vehicle—

was	not,	and	suppressed	“[a]ll	evidence	gathered	from	the	point	at	which	the	

[trooper]	 determined	 the	 driver	 of	 the	 vehicle	 to	 be	 a	 female.”	 	 The	 court	

reasoned	that,	as	soon	as	the	trooper	realized	that	the	driver	was	female,	the	

“basis	 for	 the	 stop	 ceased	 to	 exist”	 because	 his	 concerns	 that	 an	 intoxicated	



     2	 	 Bennett-Roberson	 challenged	 the	 validity	 of	 the	 initial	 stop	 at	 the	 suppression	 hearing	 but	

concedes	on	appeal	that	the	stop	was	valid.			
                                                                                         5	

male	was	operating	the	vehicle	under	the	influence	were	“no	longer	supported”	

by	the	facts	then	available	to	him.		The	State	filed	a	timely	notice	of	appeal	with	

the	 approval	 of	 the	 Attorney	 General,	 pursuant	 to	 15	 M.R.S.	§	 2115-A(1),	 (5)	

(2018)	and	M.R.	App.	P.	21(b).			

                                    II.		DISCUSSION	

      [¶9]	 	 Neither	 party	 challenges	 the	 facts	 found	 by	 the	 court.	 	 The	 State	

disputes	only	the	court’s	legal	conclusion	that	the	trooper’s	investigation	after	

the	stop	was	not	reasonable	because	it	was	not	supported	by	the	information	

underpinning	the	trooper’s	justification	for	the	initial	stop—that	an	intoxicated	

male	 was	 operating	 the	 vehicle.	 	 When	 a	 court	 grants	 a	 motion	 to	 suppress	

based	on	undisputed	facts	and	the	only	question	involves	a	legal	conclusion,	we	

review	the	motion	court’s	decision	de	novo.		State	v.	Stade,	683	A.2d	164,	165	

(Me.	1996).			

      [¶10]		Determining	the	legitimacy	of	an	investigatory	seizure	requires	a	

two-part	analysis:	(1)	whether	the	stop	was	justified	at	its	inception	and,	if	so,	

(2)	whether	the	officer’s	actions	taken	after	the	initial	stop	were	“reasonably	

related	in	scope	to	the	circumstances	which	justified	the	interference	in	the	first	

place.”	 	 State	 v.	 Hill,	 606	 A.2d	 793,	 795	 (Me.	 1992)	 (quoting	 Terry	 v.	 Ohio,	

392	U.S.	1,	20	(1968));	see	also	State	v.	Huether,	2000	ME	59,	¶	8,	748	A.2d	993.		
6	

Because	neither	party	challenges	the	validity	of	the	initial	stop	on	appeal,	we	

address	only	the	second	part.			

       [¶11]		The	reasonableness	of	an	officer’s	actions	after	an	initial	seizure	is	

measured	 by	 “a	 weighing	 of	 the	 gravity	of	 the	 public	 concerns	 served	 by	 the	

seizure,	the	degree	to	which	the	seizure	advances	the	public	interest,	and	the	

severity	 of	 the	 interference	 with	 individual	 liberty.”	 	 Hill,	 606	 A.2d	 at	 795	

(quoting	 Brown	 v.	 Texas,	 443	 U.S.	 47,	 51	 (1979)).	 	 The	 reasonableness	 of	 an	

officer’s	post-seizure	actions	is	not	limited	to	the	reason	for	the	stop;	if,	during	

an	 otherwise	 valid	 stop,	 an	 “officer	 discovers	additional	 evidence	 of	 possible	

wrongdoing,	he	may	expand	his	inquiry	as	suggested	by	this	new	information.”		

State	v.	Garland,	482	A.2d	139,	144	(Me.	1984).			

       [¶12]		We	have	addressed	similar	questions	about	the	reasonableness	of	

an	officer’s	actions	following	an	otherwise	valid	traffic	stop	where	the	basis	for	

the	 stop	 dissipates	 after	 the	 stop.	 	 For	 example,	 in	 State	 v.	 Hill,	 an	 officer	

observed	a	truck	being	driven	with	no	rear	bumper	or	discernible	rear	license	

plate,	which	is	a	traffic	violation.		See	606	A.2d	at	794.		The	officer	followed	the	

vehicle	into	a	parking	lot.		Id.		As	the	officer	approached	the	truck,	he	observed	

that	it	did,	in	fact,	have	a	license	plate	in	the	rear	window.		Id.	at	794-95.		The	

officer	 nevertheless	 initiated	 contact	 with	 the	 operator	 and	 asked	 for	 his	
                                                                                          7	

driver’s	license	and	registration.		Id.	at	795.		This	interaction	led	the	officer	to	

suspect	that	the	operator	was	under	the	influence	of	alcohol.		Id.		We	rejected	

Hill’s	 contention	 that	 the	 police	 had	 an	 “affirmative	 duty”	 to	 discontinue	 the	

investigation	 because	 the	 basis	 for	 the	 stop—a	 missing	 license	 plate—

dissipated	 before	 the	 officer	 contacted	 Hill,	 and	 held	 that,	 even	 though	 the	

justification	for	the	initial	stop	dissipated	when	the	officer	noticed	the	license	

plate,	a	valid	seizure	had	already	occurred.		Id.		We	explained	that,	had	the	basis	

for	the	stop	vanished	before	the	seizure,	the	officer’s	conduct	would	have	been	

unreasonable.	 	 See	 id.	 	 In	 determining	 whether	 this	 subsequent	 action	 was	

reasonable,	 we	 weighed	 the	 State’s	 interests	 in	 policing	 unlicensed	 and	

unregistered	 drivers	 against	 the	 minimal	 degree	 of	 intrusion	 a	 license	 check	

presented	to	the	driver	once	he	was	already	subject	to	a	valid	seizure,	and	ruled	

that	a	license	check	was	reasonable	under	those	circumstances.		Id.			

      [¶13]	 	 Similarly,	 in	 State	 v.	 Huether,	 a	 police	 officer	 observed	 a	 driver	

whom	he	believed	to	be	a	person	he	knew.		2000	ME	59,		¶	2,	748	A.2d	993.		The	

officer	checked	the	vehicle’s	registration	and	learned	that	it	was	registered	to	

the	person	and	that	the	person’s	license	was	under	suspension.		Id.	¶	3.		The	

officer	made	contact	with	the	operator	of	the	vehicle	in	a	parking	lot	and	asked	

for	 identification,	 which	 revealed	 the	 operator	 to	 be	 a	 different	 person,	
8	

John	Huether.		Id.	¶¶	3-4.		Huether’s	license	was	also	suspended.		Id.	¶	4.		We	

upheld	 Huether’s	 conviction	 for	 operating	 after	 suspension	 because	 the	

officer’s	request	for	identification	was	reasonably	related	to	the	circumstances	

justifying	the	initial	stop	and	the	officer	realized	that	he	had	been	mistaken	in	

his	identification	of	the	operator	only	after	he	made	a	valid	stop.		Id.	¶	7-8.	

       [¶14]		In	each	case,	we	balanced	the	public	interest	served	by	the	seizure	

against	 the	 severity	 of	 the	 resulting	 interference	 imposed	 on	 the	 individual.		

Id.	¶	 8;	 Hill,	 606	 A.2d	 at	 795.	 	 And,	 in	 each	 case,	 we	 held	 that	 the	 officer’s	

subsequent	 act	 of	 requesting	 the	 operator’s	 license	 and	 the	 vehicle’s	

registration	information	was	reasonably	related	to	the	circumstances	justifying	

the	initial	stop	because	there	is	a	strong	state	interest	in	ensuring	that	drivers	

are	properly	licensed	and	registered	and	the	intrusion	of	asking	a	motorist	for	

such	documentation	is	minimal.		Huether,	2000	ME	59,	¶	8,	748	A.2d	993;	Hill,	

606	A.2d	at	795.			

       [¶15]		Here,	the	motion	court	concluded	that	once	the	trooper	realized	

that	the	operator	was	not	the	male	he	initially	suspected	of	operating	under	the	

influence,	the	“basis	for	the	stop	ceased	to	exist”	because	the	trooper’s	concerns	

were	“no	longer	supported	by	any	information”	available	to	him	at	the	time	of	

the	stop.		The	court’s	analysis	was	incomplete.	
                                                                                                    9	

       [¶16]		Contrary	to	the	court’s	determination,	the	basis	for	the	stop	did	not	

cease	to	exist	the	moment	the	trooper	realized	that	the	operator	was	a	female.		

As	Bennett-Roberson	acknowledges,	the	trooper’s	request	for	her	license	and	

registration	was	a	“minimal	further	intrusion”	in	light	of	the	valid	traffic	stop.		

See	Huether,	2000	ME	59,	¶	8,	748	A.2d	993;	Hill,	606	A.2d	at	795.		The	court	

erred	 in	 not	 determining	 the	 reasonableness	 of	 the	 prolonged	 detention	 by	

considering	 the	 additional	 information	 obtained	 by	 the	 trooper	 during	 the	

license	and	registration	check	after	he	initiated	the	valid	stop.			

       [¶17]	 	 Further,	 because	 the	 “scope	 of	 a[n	 officer’s]	 inquiry	 and	 the	

permissibility	 of	 continuing	 to	 press	 the	 on-going	 investigation	 necessarily	

depend	 upon	 the	 continuing	 flow	 of	 information	 coming	 to	 the	 officer’s	

attention	 after	the	start	of	the	originally	undertaken	investigation,”	the	court	

should	 have	 considered	 whether	 the	 trooper	 was	 entitled	 to	 “expand	 his	

inquiry	 as	 suggested	 by	 [the]	 new	 information”	 he	 obtained	 from	 his	

interactions	 with	 Bennett-Roberson	 during	 the	 license	 check.	 	 Garland,	

482	A.2d	 at	 144.	 	 This	 information	 is	 relevant	 to	 whether	 the	 trooper	 had	

sufficient	basis	to	order	Bennett-Roberson	out	of	the	vehicle.3		See	id.			


   3		We	do	not	need	to	reach	Bennett-Roberson’s	alternative	argument	that,	even	if	the	trooper’s	

order	to	exit	the	vehicle	was	valid,	the	trooper	lacked	reasonable	and	articulable	suspicion	to	order	
her	to	undergo	field	sobriety	tests.				
10	

       [¶18]	 	 We	 therefore	 vacate	 the	 suppression	 order	 and	 remand	 for	 the	

court	 to	complete	 its	 suppression	 analysis	 by	 considering	 all	 of	 the	 evidence	

presented	at	the	suppression	hearing,	including	evidence	concerning	what	the	

officer	saw	or	heard	up	until	he	ordered	Bennett-Roberson	to	exit	her	vehicle.		

See	 State	 v.	 Hewes,	 558	 A.2d	 696,	 701	 (Me.	 1989).	 	 In	 this	 analysis,	 the	 court	

must	determine	whether	the	trooper	obtained	any	new	information	that	gave	

rise	to	a	suspicion	that	justified	his	order	to	exit	the	vehicle	and,	after	weighing	

the	public	interest	served	by	the	investigative	seizure	against	the	severity	of	the	

interference	 imposed	 on	 Bennett-Roberson’s	 liberty,	 whether	 the	 trooper’s	

order	was	“reasonably	related	in	scope	to	the	circumstances	which	justified	the	

interference	in	the	first	place.”		Hill,	606	A.2d	at	795	(quotation	marks	omitted);	

Huether,	2000	ME	59	¶	8,	748	A.2d	993.			

       The	entry	is:	

                     Judgment	 granting	 the	 motion	 to	 suppress	
                     vacated.	 	 Remanded	 for	 further	 proceedings	
                     consistent	with	this	opinion.			
	
                                                                             11	

R. Christopher Almy, District Attorney, and Mark A. Rucci, Asst. Dist. Atty.
(orally), Prosecutorial District V, Bangor, for appellant State of Maine

Tina Heather Nadeau, Esq. (orally), The Law Office of Tina Heather Nadeau, PLLC,
Portland, for appellee Amanda Bennett-Roberson
	
	
Penobscot	County	Unified	Criminal	Docket	docket	number	CR-2017-20438	
FOR	CLERK	REFERENCE	ONLY